EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a interview with Daniel McGrath Registration No. 74352 on 8/26/2022.

The following claims have been amended:
1. (Currently Amended) A computer-implemented method for data 2processing based on a graph, comprising:
3obtaining, by a computer system comprising a set of processors, a data set 4represented as a graph comprising vertices and edges;
 5displaying, for a user, a visual representation of the graph in a graphical 6user interface (GUI) provided by the computer system;
7receiving, from the user, a control point in the GUI that defines a local 8graph filter by indicating a local region in the visual representation of the graph in the 9GUI by defining, via the control point in the GUI, a boundary of the local region, wherein the local graph filter spatially restricts graph operations to the local 10region;
11receiving, from the user, a topological constraint for further filtering the local region in 12the visual representation from a constraint selector in the GUI;
13filtering the graph to select a subset of vertices, which are visually 14represented within the local region and conform to the constraint, and a subset of 15edges connecting the subset of vertices; 
displaying the filtered subsets of edges and vertices of the graph so as to distinguish the filtered from the displayed non-filtered portion of the graph; and
16storing a subset of the data set represented by the subset of vertices and the 17subset of edges in a non-transitory storage medium.

9. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for data 2processing based on a graph, the method comprising:
3obtaining, by the computer, a data set 4represented as a graph comprising vertices and edges;
 5displaying, for a user, a visual representation of the graph in a graphical 6user interface (GUI) provided by the computer;
7receiving, from the user, a control point in the GUI that defines a local 8graph filter by indicating a local region in the visual representation of the graph in the 9GUI by defining, via the control point in the GUI, a boundary of the local region, wherein the local graph filter spatially restricts graph operations to the local 10region;
11receiving, from the user, a topological constraint for further filtering the local region in 12the visual representation from a constraint selector in the GUI;
13filtering the graph to select a subset of vertices, which are visually 14represented within the local region and conform to the constraint, and a subset of 15edges connecting the subset of vertices; 
displaying the filtered subsets of edges and vertices of the graph so as to distinguish the filtered from the displayed non-filtered portion of the graph; and
16storing a subset of the data set represented by the subset of vertices and the 17subset of edges in a non-transitory storage medium.

15. (Currently Amended) A computing system, the system comprising:
a set of multiple processors, and
a non-transitory computer-readable medium coupled to the set of processors having instructions stored thereon that, when executed by the set of processors, cause the set of processors to perform a method for data 2processing based on a graph, the method comprising:
3obtaining a data set 4represented as a graph comprising vertices and edges;
 5displaying, for a user, a visual representation of the graph in a graphical 6user interface (GUI) provided by the computer system;
7receiving, from the user, a control point in the GUI that defines a local 8graph filter by indicating a local region in the visual representation of the graph in the 9GUI by defining, via the control point in the GUI, a boundary of the local region, wherein the local graph filter spatially restricts graph operations to the local 10region;
11receiving, from the user, a topological constraint for further filtering the local region in 12the visual representation from a constraint selector in the GUI;
13filtering the graph to select a subset of vertices, which are visually 14represented within the local region and conform to the constraint, and a subset of 15edges connecting the subset of vertices; 
displaying the filtered subsets of edges and vertices of the graph so as to distinguish the filtered from the displayed non-filtered portion of the graph; and
16storing a subset of the data set represented by the subset of vertices and the 17subset of edges in a non-transitory storage medium.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1-20 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Cherven ("Mastering Gephi Network Visualization", published 1/31/2015) A computer-implemented method for data processing based on a graph (Ch.5 p.23: “Working with Complex filters” discloses a computer implemented graph processing), comprising:
obtaining, by a computer system comprising a set of processors, a data set represented as a graph comprising vertices and edges (Ch.5 p.9-10: operating on primary school social network dataset);
displaying, for a user, a visual representation of the graph in a graphical user interface (GUI) provided by the computer system (Ch.5 p.10: initial visualization of entire network);
receiving, from the user, a topological constraint for filtering the local region in the visual representation from a constraint selector in the GUI (Ch.5 p.26: receiving degree range sub-filter via similar drag and drop methods);
filtering the graph to select a subset of vertices, which are visually represented within the local region and conform to the constraint, and a subset of edges connecting the subset of vertices (Ch.5 p.27 showing subset); 
storing a subset of the data set represented by the subset of vertices and the subset of edges in a non-transitory storage medium (Ch.2 p.10-11: exporting a modified graph as a .png, .svg, or .pdf file).

Ruble (US 20140043325 A1) discloses: receiving, from the user, a control point in the GUI that defines a local graph filter by indicating a local region in the visual representation of the graph in the 9GUI by defining, via the control point in the GUI, a boundary of the local region, wherein the local graph filter spatially restricts graph operations to the local region (fig.6C, 0100: receiving local boundary; fig.4: furthering filtering data).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 9, 15 as a whole. Thus, the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143